DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-21 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-14, drawn to a gas separation and utilization method, classified in section/class/subclass B01D19/00+.
Claims 15-21, drawn to a system configured to perform the method of gas separation and utilization recited in Group I, classified in section/class/subclass F23D 14/00+.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed, a gas separation and utilization method, can be practiced with another materially different apparatus such as a system comprising flash separator as taught by Van Roosmalen (US 10,254,041 B2).   


(a) The inventions have acquired a separate status in the art in view of their different classification; 
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

During a telephone conversation with Mr. David M. Tener on July 22, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2021 were considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “mostly is dissolved” in line 3. This is considered indefinite since the claim do not define how to determine “mostly” is dissolved, e.g., 90 mol% is dissolved, or 99 mol% is dissolved. etc. For the purpose of examination, the parts of claim “mostly is dissolved” is interpreted as “a certain portion of carbon dioxide is dissolved in liquid” until applicants further specify the amount of carbon dioxide dissolved in the liquid.
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harper, Jr. (US 2016/0257577 A1, hereinafter “Harper’577”), in view of Harper, Jr. (US 2015/0354451 A1, hereinafter “Harper’451”). 
In regard to claim 1, Harper’577 discloses a method and system for total degassing (CH4+CO2) and density-reducing treatment of dense Lake Kivu deepwater, wherein the invention allows hyper-efficient oxyfuel power generation with return flow water reinjection (Abstract).  Harper’577 discloses the method comprises (Fig. 1 and Fig. 2; paragraphs [0036]-[0051]):
(i) Providing an ascending flow of a liquid containing carbon dioxide gas and methane gas (water flow extracted from 1, 2, 3, 4 in Fig. 1 going upward along the vertical pipe in Fig. 1).

(iii) Extracting at least a fraction of the carbon dioxide gas from the liquid to provide a carbon dioxide enriched gas at a second pressure less than the first pressure (paragraph [0046]). Since the pressure of the flow is decreased from lower elevation to higher elevation along the extraction well, the second pressure for carbon dioxide extraction that is less than the first pressure directs the carbon dioxide is extracted from the ascending flow of the liquid downstream of the methane enriched gas as recited.
(iv) The separate extraction of the methane in step (iii) directs collecting the methane enriched gas as a separate process stream. 
(v) In addition, Harper’577 discloses utilizing de-degassed water, adjusting pH of the de-gassed water, and reinjecting the pH-adjusted water into Lake Kivu (paragraphs [0036]-[0042]).
Harper’577 does not discloses the steps of (a) feeding the carbon dioxide enriched gas as a fuel into an oxyfuel power generation system; (b) generating power from the oxyfuel power generation system; and (c) expelling an exhaust from the oxyfuel power generation system, wherein the exhaust comprises carbon dioxide and water vapor.
However, Harper’577 discloses, by referring to Harper’451 (Fig. 1 and Fig. 2; paragraphs [0077]-[0081]), the embodiment of a method and system to extract Lake Kivu deepwater in a way that degasses CO2, ensures lake safety over time, utilizes resources other than methane, produces products other than electric power, accesses methane otherwise untapped by conventional technologies, couples degassing with hyper-efficient oxyfuel combustion turbine 2 power cycle technology, and couples CO2 degassing into various possibilities of CO2 utilization (paragraph [0034]).
Harper’451 discloses a method comprising the steps of: (a) extracting methane gas and carbon dioxide gas from a body of water to obtain extracted gases and degassed water; (b) feeding the extracted gases as a fuel into an oxyfuel power generation system; (c) generating power from the oxyfuel power generation system; (d) expelling an exhaust from the oxyfuel power generation system, wherein the exhaust comprises carbon dioxide and water vapor, and (d) replacing the degassed water into the body of water (Fig. 1; paragraph [0036]).
It is noted that both the Harper’577 and Harper’451 references direct a method and system for safe, efficient, economically productive, environmentally responsible, extraction and utilization of dissolved gases in deep waters of a rare type of “exploding” lake, where methane (CH4) is accompanied by abundant CO2.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of the Harper’577, to provide the steps of (a) feeding the carbon dioxide enriched gas as a fuel into an oxyfuel power generation system; (b) generating power from the oxyfuel power generation system; and (c) expelling an exhaust from the oxyfuel power generation system, wherein the exhaust comprises carbon dioxide and water vapor, as suggested by Harper’451, this is because (1) Harper’577 discloses, by referring to Harper’451 (Fig. 1 and Fig. 2; paragraphs [0077]-[0081]), the embodiment of a method to extract Lake Kivu deepwater in a way that degasses CO2, and couples degassing with hyper-efficient oxyfuel combustion turbine and CO2 power cycle technology (Harper’577, paragraph [0034]); (2) the features of feeding the carbon dioxide containing gas as a fuel into an oxyfuel power generation system; generating power from the Harper’451 (Fig. 1 and Fig. 2; paragraphs [0077]-[0081]); and, consequently, (3) this involves application of a known technique to improve a known method for generating power by utilizing a process stream comprising carbon dioxide in extracting deepwater from a type of exploding lake to yield predictable results.

In regard to claim 2, Harper’577 discloses at least one bubble capture unit positioned upwards along a system of degassing pipes (paragraph [0058]) which meet the bubble trapping device to collect gas bubbles comprising the methane enriched gas as recited.

In regard to claim 3, Harper’451 discloses the liquid is water extracted from a body of water and contains carbon dioxide gas and methane gas at a molar CO2/CH4 ratio of about 4.8 (paragraph [0025]) which is within the molar ratio greater than 2.

In regard to claim 4, Harper’577 discloses the body of water is Lake Kivu (paragraph [0002]).

In regard to claim 5, Harper’451 discloses extracting liquid from Lake Kivu, extracting methane gas and carbon dioxide gas from the liquid, and reinjecting the degassed water into Lake Kivu (Fig. 2; paragraph [0072]) Since the deepwater from Lake Kivu is circulated through the sub-units in Box 1, Box 2, and Box 3 in Fig. 2, the system depicted in Fig. 2 is considered as, per the broadest reasonable interpretation (see MPEP 2111), “a closed loop circulation device” to 

In regard to claim 6, since Harper’577, in view of Harper’451, discloses the same process of gas separation and utilization as that recited in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Harper’577, in view of Harper’451, to function the same as the process recited in claim 1.  Specifically, it is asserted that one would reasonably expect the process of Harper’577, in view of Harper’451, would results in a methane enriched gas that has a CO2/CH4 molar ratio less than or equal to 1.  See MPEP 2112.01 and 2112.02. 

In regard to claims 12 and 13, Harper’451 discloses a combination of methane gas and carbon dioxide gas extractions in conjunction with an external electrical grid systems (paragraphs [0015]-[0025]). Harper’451 discloses a method and system of the Union Chimique Belge (UCB) for gas extraction and processing plant in Lake Kivu (paragraphs [0015]-[0016]) which directs the method is conducted in a system in electrical communication with an external power grid as recited. This also renders the limitation of transforming electric power from the external power grid into methane as recited prima facie obvious.
In addition, the limitation of the system is controlled to direct power into fuel production and storage when demand from the external power grid is below a minimum demand level or when an irregular renewable power input is at or above a minimum input level, and to direct power to the external power grid when demand from the external power grid is at or above the minimum demand level or when the irregular renewable power input is below the minimum 

In regard to claim 14, Harper’451 discloses a combination of methane gas and carbon dioxide gas extractions in conjunction with an external electrical grid systems (paragraphs [0015]-[0025]). Harper’451 discloses a method and system of the Union Chimique Belge (UCB) for gas extraction and processing plant in Lake Kivu (paragraphs [0015]-[0016]) which directs the method is conducted in a system in electrical communication with an external power grid as recited. 
Harper’451 discloses oxy-fuel combustion engines obtain oxygen required for combustion from an air separation unit (ASU) or from any other method for obtaining either pure oxygen or mixtures of oxygen plus carbon dioxide (paragraph [0097]). It is well known in the art that the most common, typical air separation unit (ASU) comprise a cryogenic air separation unit as evidenced by Agrawal et al. (US 5,224,336, cols. 1-2). This renders the limitation of the system includes at least one integrated cryogenic facility configured to cryogenically separate air to obtain liquid oxygen and liquid nitrogen as recited. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harper’577, in view of Harper’451, as applied to claim 1 above, and further in view of  Harmens (US 3,306,057). 
In regard to claim 7, Harper’577, in view of Harper’451, does not discloses at least one further extraction step wherein solid carbon dioxide is extracted from the methane enriched gas at a refrigeration temperature sufficiently low to form solid carbon dioxide.
Harmens discloses a method for the separation or purification of a gas mixture which can be totally liquefied and contains a substantial amount of a component having a relatively high freezing point. A typical mixture to which the present invention may apply is a natural gas stream which is rich in carbon dioxide (col. 1, lines 11-18). Harmens discloses the method for extraction step wherein solid carbon dioxide is extracted from the methane enriched gas at a refrigeration temperature sufficiently low to form solid carbon dioxide (col. 2, lines 10-20).
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of the Harper’577, in view of Harper’451, to provide at least one further extraction step wherein solid carbon dioxide is extracted from the methane enriched gas at a refrigeration temperature sufficiently low to form solid carbon dioxide, as taught by Harmens, this is because the method for extraction step wherein solid carbon dioxide is extracted from the methane enriched gas at a refrigeration temperature sufficiently low to form solid carbon dioxide is a known, effective method for the purification of a natural gas stream containing carbon dioxide by means of refrigeration cycles as taught by Harmens (col. 1, lines 11-30; col. 2, lines 10-20).

Claim Objections
Claims 8, 9, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating (i) claim 7 AND (ii) claim 8, and/or claim 9, and/or claim 10, and/or claim 11, into claim 1. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 8, 9, 10 and/or 11.  The concept of a gas separation and utilization method comprising:
providing an ascending flow of a liquid containing carbon dioxide gas and methane
gas;
extracting at least a fraction of the methane gas from the liquid to provide a methane enriched gas;
extracting at least a fraction of the carbon dioxide gas from the liquid to provide a carbon dioxide enriched gas, which is extracted from the ascending flow of the liquid downstream of the methane enriched gas;
collecting the methane enriched gas;
feeding the carbon dioxide enriched gas as a fuel into an oxyfuel power generation
system;
generating power from the oxyfuel power generation system; and
expelling an exhaust from the oxyfuel power generation system, wherein the exhaust comprises carbon dioxide and water vapor,
wherein the method further comprising at least one further extraction step wherein solid carbon dioxide is extracted from the methane enriched gas at a refrigeration temperature sufficiently low to form solid carbon dioxide,
(1) wherein the at least one further extraction step comprises:
bubbling the methane enriched gas upwards in liquefied natural gas (LNG);
extracting the solid carbon dioxide from the LNG; and
collecting LNG generated as an increase in LNG volume generated by LNG condensed from the methane enriched gas, OR
(2) wherein the at least one further extraction step comprises:
bubbling the methane enriched gas upwards in a first stage liquid at a first stage temperature at which methane remains in a gaseous phase and carbon dioxide desublimates to provide solid carbon dioxide and a carbon dioxide depleted gas;
bubbling the carbon dioxide depleted gas upwards in liquefied natural gas (LNG); and
collecting LNG generated as an increase in LNG volume generated by LNG condensed from the methane enriched gas, OR
(3) wherein the at least one further extraction step comprises:
bubbling the methane enriched gas upwards in liquefied natural gas (LNG);
extracting the solid carbon dioxide from the LNG; and
collecting LNG generated as an increase in LNG volume generated by LNG condensed from the methane enriched gas; and 
selectively storing LNG collected, exporting LNG collected, combusting LNG collected, combusting previously stored LNG and/or combusting purified methane gas so as to provide variable power output, OR
(4) wherein the at least one further extraction step comprises:
bubbling the methane enriched gas upwards in liquefied natural gas (LNG);
extracting the solid carbon dioxide from the LNG; 
collecting LNG generated as an increase in LNG volume generated by LNG condensed from the methane enriched gas; and 
splitting the methane enriched gas into at least two different process streams comprising:
(a) a first process stream comprising power-generating combustion of methane; and 
(b) a second process stream comprising production of a purified methane product, and at least one of storage and distribution of the purified methane product, is considered novel. 
The cited prior arts Harper, Jr. (US 2016/0257577 A1) and Harper, Jr. (US 2015/0354451 A1), alone or in a combination, does not provide any guidance which would lead one to construct a gas separation and utilization method including the features of (1), (2), (3) or (4) along with other limitation recited in claims 1 and 7 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772